ICJ_006_FrenchNationalsEgypt_FRA_EGY_1950-03-29_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A LA PROTECTION
DE RESSORTISSANTS ET PROTEGES
FRANCAIS EN EGYPTE
(DESISTEMENT)

ORDONNANCE DU 29 MARS 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE PROTECTION
OF FRENCH NATIONALS AND
PROTECTED PERSONS IN EGYPT

(DISCONTINUANCE)

ORDER OF MARCH 29th, 1950
Le présent avis doit étre cité comme suit :

« Protection de ressortissants francais en Egypte,
avis consultatif : C. I. J. Recueil 1950, p. 59.»

This Opinion should be cited as follows:

“Protection of French nationals in Egypt,
Advisory Opinion: I.C.J. Reports 1950, p. 59.”

 

No de vente: 34
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1950 1950

| March 29th

Order made on March 2oth, 1950 General List:
No. 6

CASE CONCERNING THE PROTECTION
OF FRENCH NATIONALS AND
PROTECTED PERSONS IN EGYPT

(DISCONTINUANCE)

Present : Acting-President GUERRERO; President BASDEVANT ;
Judges ALVAREZ, HACKWORTH, WINIARSKI, ZORICIÉ,
DE Visscuer, Sir Arnold McNair, KLAESTAD, BADAWI
PasxA, KryLov, READ, Hsu Mo, AZEVEDO ; Kegistrar
HAMBRO.

The International Court of Justice,

composed as above,

after deliberation,

having regard to Article 48 of the Statute of the Court,
having regard to Article 69 of the Rules of Court,

Makes the following Order :

Having regard to the Application, filed and registered in the
Registry of the Court on October 13th, 1949, by which the Govern-
ment of the French Republic, relying upon the Convention of
Montreux of May 8th, 1937, regarding the abrogation of the Capitu-
lations in Egypt, instituted proceedings against the Royal Egyp-
tian Government in the Case concerning the Protection of French
Nationals and Protected Persons in Egypt ;

Having regard to the designation of M. J. Rivière, French
Ambassador at The Hague, as Agent of the French Government,
and of Iskander Bey El Wahhabi, Egyptian Minister at The Hague,
as Agent of the Egyptian Government, subsequently replaced in
the same capacity by Mohamed Ali Sadek Bey, Egyptian Minister
at The Hague ;

Whereas this Application, in accordance with Article 40, para-
graph 3, of the Statute of the Court, was communicated to the

4
PROTECTION OF FRENCH NATIONALS IN EGYPT 60

Members of the United Nations through the Secretary-General
and to any other States entitled to appear before the Court ;
Whereas it was also notified, in accordance with Article 63,
paragraph I, of the Statute, to States other than those concerned
in the case, which are parties to the Convention of Montreux
regarding the abrogation of the Capitulations in Egypt ;
Whereas by letter dated February 21st, 1050, and registered in
the Registry on February 23rd, the Agent of the French Govern-
ment stated that the measures taken by the Egyptian Government
against the persons, property, rights and interests of French
nationals and protected persons having been withdrawn, the dispute
was virtually settled ; and consequently, that the Government of
the French Republic was not going on with the proceedings and
requested that its case be removed from the general list of the
Court, in accordance with Article 69 of the Rules of Court ;
Whereas the Egyptian Government had already taken a step
in the proceedings, and that, therefore, in accordance with Article 69,
paragraph 2, of the Rules, it was necessary to fix a time-limit
within which this Government should state whether it opposed the
discontinuance of the proceedings by the French Government ;
Whereas by letter of March 2nd, 1950, the Registrar informed
the Agent of the Egyptian Government that the Court, in accord-
ance with Article 69, paragraph 2, of the Rules, had fixed in this
connexion a time-limit expiring on March 22nd, 1950, and that
if no objections were raised by that Government within this time-
limit, acquiescence would be presumed ;
Whereas no reply reached the Court within this time-limit ;

THE Court

places on record the discontinuance by the French Government
of the proceedings instituted by the Application of October 13th,

1949 ;
and orders that the case shall be removed from the Court’s list.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-ninth day of March,
one thousand nine hundred and fifty, in three copies, one of which
will be placed in the archives of the Court and the others trans-
mitted to the French Government and to the Egyptian Govern-
ment respectively.

(Signed) J. G. GUERRERO,
Acting President.

(Signed) E. HAMBRO,
Registrar.
